DETAILED ACTION
This action is in response to applicant’s amendment filed on 18 November 2020.  Claims 1-3, 5-8, 10-19, and 21-33 are now pending in the present application and claims 4, 9, and 20 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-19, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (hereinafter Nam) (US 8,670,496 B2) in view of further support by He et al. (hereinafter He) (WO 2017/171956 A1).
Regarding claims 1 and 17, Nam discloses a method of wireless communication performed by a user equipment (UE) { (see Figs. 1-6) }, comprising:
identifying a modulation and coding scheme (MCS) for an uplink communication of the UE { (see col. 7, lines 1-6; col. 8, lines 27-36; Figs. 1-8) };
identifying a set of beta values, from among a plurality of sets of beta values, for uplink control information of the uplink communication based on the MCS and a mapping between 
wherein at least two different MCSs, of the plurality of MCSs and associated with a modulation order, are mapped to different sets of beta values of the plurality of sets of beta values { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8), where the system has sizes (per-layer) for control regions that are associated with a MCS for that layer (see col. 9, lines 8-10, 34-38, 49-59) },
wherein the set of beta values is identified based on the set of beta values corresponding to the MCS in the mapping { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8), where the system has sizes (per-layer) for control regions that are associated with a MCS for that layer (see col. 9, lines 8-10, 34-38, 49-59) }, and 
wherein the set of beta values is for determination of a number of resource elements or modulation symbols for the uplink control information { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }; and
transmitting the uplink control information based at least in part on the set of beta values { (see col. 11, lines 34-41; col. 10, lines 6-11,44-48; Figs. 1-8) }.  Nam does not specifically disclose having the feature wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values.  However, the examiner maintains that the feature wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation 
In the same field of endeavor, He discloses the feature wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values { (see pg. 11, [0037, lines 7-8]; pg. 17, [0056]), where the system has a 256QAM MCS table order that covers a range and one 256QAM MCS is associated with a first set of parameters and a second 256QAM is associated with a second set of parameters }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nam as further supported by He to have the feature(s) wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values, in order to provide communications exchanged between one or more eNB and one or more UE using one or more modulation coding scheme (MCS), as taught by He (see pp. 4-5, [0014, lines 11-12]).
Regarding claims 2 and 18, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 1), in addition Nam further discloses the method of claim 1, wherein the set of beta values is identified without reference to a dedicated bit of downlink control information { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 3 and 19, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 1), in addition Nam further discloses the method of claim 1, further comprising: receiving, from a base station, configuration 
Regarding claims 5 and 21, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 1), in addition Nam further discloses the method of claim 1, wherein the set of beta values corresponds to more than one of the plurality of MCSs { (see col. 8, lines 27-36; col. 9, lines 8-10, 34-38, 49-59; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 6 and 22, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 5), in addition Nam further discloses the method of claim 5, wherein at least two MCSs of the plurality of MCSs are not consecutive with each other { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 7 and 23, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 1), in addition Nam further discloses the method of claim 1, wherein the uplink communication is a first transmission, and wherein the set of beta values is used for the first transmission and for a retransmission of the uplink communication { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 8 and 24, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 1), in addition Nam further discloses the method of claim 1, wherein the mapping is an explicit mapping between the MCS and the set of beta values { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claim 25, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 17), in addition Nam further discloses the user equipment of claim 17, wherein the mapping is based at least in part on a threshold MCS of a 
Regarding claims 10 and 26, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 1), in addition Nam further discloses the method of claim 1, wherein the mapping is based at least in part on a coding rate threshold { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 11 and 27, Nam discloses a method of wireless communication performed by a base station { (see Figs. 1-8) }, comprising: 
transmitting information identifying a plurality of sets of beta values, wherein the plurality of sets of beta values are for determination of a number of modulation symbols for uplink control information of an uplink communication { (see col. 8, lines 27-36; col. 11, lines 34-41; col. 10, lines 6-11,44-48; Figs. 1-8) }; and
transmitting information identifying a mapping between the plurality of sets of beta values and modulation and coding schemes (MCSs) of the uplink communication { (see col. 11, lines 34-41; col. 10, lines 6-11,44-48; Figs. 1-8) },
wherein at least two different MCSs, of the plurality of MCSs and associated with a modulation order, are mapped to different sets of beta values of the plurality of sets of beta values { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8), where the system has sizes (per-layer) for control regions that are associated with a MCS for that layer (see col. 9, lines 8-10, 34-38, 49-59) },
 does not specifically disclose having the feature wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values.  However, the examiner maintains that the feature wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values was well known in the art, as taught by He.
In the same field of endeavor, He discloses the feature wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values { (see pg. 11, [0037, lines 7-8]; pg. 17, [0056]), where the system has a 256QAM MCS table order that covers a range and one 256QAM MCS is associated with a first set of parameters and a second 256QAM is associated with a second set of parameters }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nam as further supported by He to have the feature(s) wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values, in order to provide communications exchanged between one or more eNB and one or more UE using one or more modulation coding scheme (MCS), as taught by He (see pp. 4-5, [0014, lines 11-12]).
claims 12 and 28, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 11), in addition Nam further discloses the method of claim 11, wherein a plurality of MCSs are mapped for each set of beta values of the plurality of sets of beta values { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 13 and 29, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 12), in addition Nam further discloses the method of claim 12, wherein at least two MCSs of the plurality of MCSs are not consecutive with each other { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 14 and 30, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 11), in addition Nam further discloses the method of claim 11, wherein the mapping is an explicit mapping between the MCSs and the plurality of sets of beta values { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.
Regarding claims 15 and 31, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 11), in addition Nam further discloses the method of claim 11, wherein the mapping is based at least in part on a threshold MCS of a set of MCSs associated with a same modulation order, the set of MCSs being included in the plurality of MCSs { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.  As a note, He at the least further discloses the feature(s) wherein the mapping is based at least in part on a threshold MCS of a set of MCSs associated with a same modulation order, the set of MCSs being included in the plurality of MCSs { (see pg. 11, [0037, lines 7-8]; pg. 17, [0056]) }.
claims 16 and 32, the combination of Nam and He discloses every limitation claimed, as applied above (see claim 11), in addition Nam further discloses the method of claim 11, wherein the mapping is based at least in part on a coding rate threshold { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8) }.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 17, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (hereinafter He) (WO 2017/171956 A1).
Regarding claims 1 and 17, He discloses a method of wireless communication performed by a user equipment (UE) { (see Figs. 1-7) }, comprising:
identifying a modulation and coding scheme (MCS) for an uplink communication of the UE { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) };
identifying a set of beta values, from among a plurality of sets of beta values, for uplink control information of the uplink communication based on the MCS and a mapping between the plurality of sets of beta values and a plurality of MCSs, including the MCS { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) }, 
wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta 
wherein the set of beta values is identified based on the set of beta values corresponding to the MCS in the mapping { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) }, and
wherein the set of beta values is for determination of a number of resource elements or modulation symbols for the uplink control information { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) }; and
transmitting the uplink control information based at least in part on the set of beta values { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) }.
Regarding claims 11 and 27, He discloses a method of wireless communication performed by a base station { (see Figs. 1-7) }, comprising: 
transmitting information identifying a plurality of sets of beta values, wherein the plurality of sets of beta values are for determination of a number of modulation symbols for uplink control information of an uplink communication { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) }; and
transmitting information identifying a mapping between the plurality of sets of beta values and modulation and coding schemes (MCSs) of the uplink communication { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) },
wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values { (see pg. 11, [0037, lines 7-8]; pg. 17, [0056]), where the system has a 256QAM 
wherein a set of beta values, of the plurality of sets of beta values, is identifiable based on the set of beta values corresponding to an MCS. of the MCSs. in the mapping { (see pg. 5, [0015]; pg. 10, [0032-0033]; pg. 17, [0056]; pg. 30, [00117]; Figs. 1-7) }.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 











Response to Arguments
 	Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument of claim 1 on pg. 11, 2nd par., “…do not disclose… at least two different MCSs, of the plurality of MCSs and associated with a modulation order, are mapped to different sets of beta values of the plurality of sets of beta values…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the combined teachings of well-known prior art Nam and He that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, Nam discloses the language as related to the claimed feature(s) 
wherein at least two different MCSs, of the plurality of MCSs and associated with a modulation order, are mapped to different sets of beta values of the plurality of sets of beta values { (see col. 8, lines 27-36; col. 10, lines 6-11,44-48; Figs. 1-8), where the system has sizes (per-layer) for control regions that are associated with a MCS for that layer (see col. 9, lines 8-10, 34-38, 49-59) }.  

wherein at least two different MCSs, of the plurality of MCSs and associated with a same modulation order, are mapped to different sets of beta values of the plurality of sets of beta values { (see pg. 11, [0037, lines 7-8]; pg. 17, [0056]), where the system has a 256QAM MCS table order that covers a range and one 256QAM MCS is associated with a first set of parameters and a second 256QAM is associated with a second set of parameters }.  
Therefore, the combination(s) of the reference(s) Nam and He including the other applied reference(s) as addressed above more than adequately meets the claim limitations.
  	Regarding applicant’s argument(s) of claims 2-3, 5-8, 10-19, and 21-32, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr